Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim(s) 1, 18, and 19 is/are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1, 16, and 17 of U.S. Patent No. 10,523,985 in view of Hubner et al. (US 2015/0037011) in view of Rothschild et al. (US 2013/0276015). Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.
For example, note the following relationship between the instant application claim and patented application claims.
Claim(s) 1, 18, and 19 of the instant application corresponds to that of Claim 1, 16, and 17 of patented application except that pending application in claim(s) 1, 18, and 19 contains additional limitation(s), see table below:

Pending

Claim 1
A method, comprising, at a client device: 
receiving, from a server, first content directed to a first buffer in the client device; 



receiving, from the server, second content directed to a second buffer in the client device; 










buffering the first content in the first buffer; 
buffering the second content in the second buffer, wherein at least a portion of the second content is buffered in the second buffer substantially simultaneously with buffering the first content in the first buffer; 
receiving a command from a virtual set-top application, running on the server, that corresponds to the client device; 
running a virtual set-top local client that receives the command from the virtual set-top application; and 
selecting, by the virtual set-top local client, the first buffer as a content source, wherein the selecting is performed in accordance with the command; and 










providing the selected content for display.


Claim 18
A client device, comprising: 
one or more processors; and 

receiving, from a server, first content directed to a first buffer in the client device; 




receiving, from the server, second content directed to a second buffer in the client device; 














buffering the first content in the first buffer; 
buffering the second content in the second buffer, wherein at least a portion of the second content is buffered in the second buffer substantially simultaneously with buffering the first content in the first buffer; 
receiving a command from a virtual set-top application, running on the server, that corresponds to the client device; 
running a virtual set-top local client that receives the command from the virtual set-top application; and 
by the virtual set-top local client, the first buffer as a content source, wherein the selecting is performed in accordance with the command; and 












providing the selected content for display.

Claim 19
A non-transitory computer-readable storage medium, storing one or more programs configured for execution by one or more processors of a client device, the one or more programs including instructions for: 
receiving, from a server, first content directed to a first buffer in the client device; 



receiving, from the server, second content directed to a second buffer in the client device; 












buffering the first content in the first buffer; 
buffering the second content in the second buffer, wherein at least a portion of the second content is buffered in the second buffer substantially simultaneously with buffering the first content in the first buffer; 
receiving a command from a virtual set-top application, running on the server, that corresponds to the client device; 
running a virtual set-top local client that receives the command from the virtual set-top application; and 
selecting, by the virtual set-top local client, the first buffer as a content source, wherein the selecting is performed in accordance with the command; and 










providing the selected content for display.
Patented 10,523,985

Claim 1
A method, comprising, at a client device: 
receiving, from a server, first content that includes a first set of packets of video data directed to a first buffer in the client device, wherein the first content comprises a video segment of the first set of packets of video data; 
receiving, from the server, second content directed to a second buffer in the client device, wherein: 

the second set of packets of video data includes the first set of packets of the video data, 
the second content includes an initial set of packets of video data of the video segment, and the second buffer is deeper than the first buffer; 
buffering the first content in the first buffer; 
buffering the second content in the second buffer, wherein at least a portion of the second content is buffered in the second buffer substantially simultaneously with buffering the first content in the first buffer; 






selecting the first buffer as a content source before output emerges from the second buffer; 
detecting whether the second buffer satisfies a fullness criterion; 
in accordance with a determination that the second buffer satisfies the fullness criterion, switching from selecting the first buffer having the first content that includes the first set of packets of video data as the content source to selecting the second buffer having the second content that includes the first set of packets of the video data as the content source; and 
providing the selected content for display.


Claim 16
A client device, comprising: 
one or more processors; and 

receiving, from a server, first content that includes a first set of packets of video data directed to a first buffer in the client device, wherein the first content comprises a video segment of the first set of packets of video data; 
receiving, from the server, second content directed to a second buffer in the client device, wherein: 
the second content includes a second set of packets of video data, the second set of packets of video data includes the first set of packets of the video data, 
the second content includes an initial set of packets of video data of the video segment, and 
the second buffer is deeper than the first buffer; 
buffering the first content in the first buffer; 
buffering the second content in the second buffer, wherein at least a portion of the second content is buffered in the second buffer substantially simultaneously with buffering the first content in the first buffer; 









detecting whether the second buffer satisfies a fullness criterion; 
in accordance with a determination that the second buffer satisfies the fullness criterion, switching from selecting the first buffer having the first content that includes the first set of packets of video data as the content source to selecting the second buffer having the second content that includes the first set of packets of the video data as the content source; and 
providing the selected content for display.

Claim 17
A non-transitory computer-readable storage medium, storing one or more programs configured for execution by one or more processors of a client device, the one or more programs including instructions for: 
receiving, from a server, first content that includes a first set of packets of video data directed to a first buffer in the client device, wherein the first content comprises a video segment of the first set of packets of video data; 
receiving, from the server, second content directed to a second buffer in the client device, wherein: 
the second content includes a second set of packets of video data, 
the second set of packets of video data includes the first set of packets of the video data, 
the second content includes an initial set of packets of video data of the video segment, and 

buffering the first content in the first buffer; 
buffering the second content in the second buffer, wherein at least a portion of the second content is buffered in the second buffer substantially simultaneously with buffering the first content in the first buffer; 






selecting the first buffer as a content source before output emerges from the second buffer; 
detecting whether the second buffer satisfies a fullness criterion; 
in accordance with a determination that the second buffer satisfies the fullness criterion, switching from selecting the first buffer having the first content that includes the first set of packets of video data as the content source to selecting the second buffer having the second content that includes the first set of packets of the video data as the content source; and 
providing the selected content for display.



In an analogous art, Hubner teaches receiving a command from an application, running on the server; a client that receives the command from the application; and selecting, by the client, the first buffer as a content source, wherein the selecting is performed in accordance with the command (Fig.4, Paragraph 0033 teaches an exemplary media content recover system 400. System 400 may be implemented by 
Hubner does not explicitly teach application is a virtual set-top application, running on the server, that corresponds to the client device;
running a virtual set-top local client that receives the command from the virtual set-top application; and 

In an analogous art, Rothschild teaches application is a virtual set-top application, running on the server, that corresponds to the client device (Paragraph 0015 teaches virtual set-top box/STB is established by a service provider system {running on a server} and used to initiate the virtual set-top box associated with the customer {commands received/corresponds to the client device}. Paragraph 0050 teaches control messaging module 266 of virtual STB server 215 that facilitates the communication of control messages and/or input requests to consumer device 235, 245 {command}); running a virtual set-top local client that receives the command from the virtual set-top application; and client is a virtual set-top local client (Paragraph 0017 teaches the customer device accesses the virtual STB using the virtual STB portal. The virtual STB interface presents selections such as tuning inputs. Paragraph 0035 teaches processors 171 of customer device 110 may be configured to execute any number of software applications and/or computer-readable executable instructions. Program modules such as OS 176, browser application 177, and dedicated virtual STB application 178 may be executed by the processors 171. Paragraph 0050 teaches control messaging module 266 of virtual STB server 215 that facilitates the communication of control messages and/or input requests to consumer device 235, 245 {command}). Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Hubner to include application is a virtual set-top application, running on the server, that corresponds to the client device; running a virtual set-top local client that receives the command from the virtual set-top application; and client is a virtual set-top local client, as taught by Rothschild, for the advantage of utilizing virtual 

Claim 5 of pending application corresponds to Claim 3 of patented application.
Claim 6 of pending application corresponds to Claim 4 of patented application.
Claim 7 of pending application corresponds to Claim 5 of patented application.
Claim 8 of pending application corresponds to Claim 8 of patented application.
Claim 9 of pending application corresponds to Claim 9 of patented application.
Claim 10 of pending application corresponds to Claim 10 of patented application.
Claim 11 of pending application corresponds to Claim 11 of patented application.
Claim 13 of pending application corresponds to Claim 12 of patented application.
Claim 14 of pending application corresponds to Claim 13 of patented application.
Claim 15 of pending application corresponds to Claim 14 of patented application.
Claim 16 of pending application corresponds to Claim 15 of patented application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al. (US 2015/0037011) in view of Rothschild et al. (US 2013/0276015).
claims 1, 18, and 19, Hubner teaches a method, a client device, and non-transitory computer-readable storage medium, storing one or more programs configured for execution by one or more processors of a client device, the one or more programs including instructions (processor 1504, storage device 1506-Fig.15, Paragraph 0089-0091, 0093-0094) comprising: 
one or more processors; and memory storing one or more programs for execution by the one or more processors, the one or more programs including instructions (processor 1504, storage device 1506-Fig.15, Paragraph 0089- 0091, 0093-0094) for: 
receiving, from a server, first content directed to a first buffer in the client device (local buffer 816-Fig.8; Paragraph 0065 teaches DVR device 804 receiving content using tuner 814-1 {first content} in local buffer 816 from media content provider system 104 {server}. Paragraph 0060 teaches data received by 814-1 may be dynamically stored as program data in a local buffer 816);
receiving, from the server, second content directed to a second buffer in the client device (recovery buffer 820-Fig.8; Fig.9, Paragraph 0066 teaches DVR device 804 receiving content using 814-2 {second content} directed to recovery buffer 820 separate from local buffer 816);
buffering the first content in the first buffer (Paragraph 0065 teaches DVR device 804 receiving content using tuner 814-1 {first content} in local buffer 816 from media content provider system 104. 
buffering the second content in the second buffer (Paragraph 0066 teaches storing content from tuner 814-2 {second content} to recovery buffer 820), wherein at least a portion of the second content is buffered in the second buffer substantially simultaneously with buffering the first content in the first buffer (Paragraph 0017 teaches program data representative of news program is stored in the local buffer, while continuing to dynamically store program data representative of the football game in the recovery buffer. Paragraph 0065 teaches DVR 804 storing data received by tuner 814-1 in local buffer 816. Paragraph 0066 teaches DVR 804 may continue to store data from another channel received by tuner 814-2 in recovery buffer 820. Tuners 814-1 and 814-2 both receive corresponding data so local buffer 816 and recovery buffer 820 are concurrently filled with program data {simultaneously});
receiving a command from an application, running on the server; a client that receives the command from the application; and selecting, by the client, the first buffer as a content source, wherein the selecting is performed in accordance with the command; and providing the selected content for display (Fig.4, Paragraph 0033 teaches an exemplary media content recover system 400. System 400 may be implemented by media content provider system 104. Paragraph 0044 teaches storing second media program in local buffer as distributed by the media content provider. 
Hubner does not explicitly teach application is a virtual set-top application, running on the server, that corresponds to the client device;
running a virtual set-top local client that receives the command from the virtual set-top application; and 
client is a virtual set-top local client.
In an analogous art, Rothschild teaches application is a virtual set-top application, running on the server, that corresponds to the client device (Paragraph 0015 teaches virtual set-top box/STB is established by a service provider system {running on a server} and used to initiate the virtual set-top box associated with the customer {commands received/corresponds to the client device}. Paragraph 0050 teaches control messaging module 266 of virtual STB 
running a virtual set-top local client that receives the command from the virtual set-top application; and client is a virtual set-top local client (Paragraph 0017 teaches the customer device accesses the virtual STB using the virtual STB portal. The virtual STB interface presents selections such as tuning inputs. Paragraph 0035 teaches processors 171 of customer device 110 may be configured to execute any number of software applications and/or computer-readable executable instructions. Program modules such as OS 176, browser application 177, and dedicated virtual STB application 178 may be executed by the processors 171. Paragraph 0050 teaches control messaging module 266 of virtual STB server 215 that facilitates the communication of control messages and/or input requests to consumer device 235, 245 {command}).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Hubner to include application is a virtual set-top application, running on the server, that corresponds to the client device; running a virtual set-top local client that receives the command from the virtual set-top application; and client is a virtual set-top local client, as taught by Rothschild, for the advantage of utilizing virtual STBs to distribution content between service provider system to the customer device, providing an improved system for distributing and delivering content, solving the problem of increased use of additional types of devices configured to receive content (Rothschild – Paragraph 0004-0005).

Claim(s) 2 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al. (US 2015/0037011), in view of Rothschild et al. (US 2013/0276015), in view of Kutner (US 5,642,498), and further in view of Dahlby et al. (US 2010/0158109).
Consider claim 2, Hubner and Rothschild teach wherein the command received from the virtual set-top application comprises a command (Hubner - Fig.4, Paragraph 0033 teaches an exemplary media content recover system 400. System 400 may be implemented by media content provider system 104. Paragraph 0044 teaches storing second media program in local buffer as distributed by the media content provider. Buffer management facility 404 may then direct the DVR device to use the second media program data stored in the local buffer to present the second media program. Paragraph 0045 teaches continuing to dynamically store first media program in recovery buffer. Paragraph 0036 teaches recovery buffer may reside on DVR device, on an additional DVR device, server remote from DVR device, and/or at any other suitable location. Paragraph 0026 teaches DVR device(s) may be located within a particular premises. Paragraph 0051 teaches buffer management facility 404 directing the DVR device to use the first program data stored in the recover buffer to present the first media content program. Paragraph 0093 teaches processor 1504 may direct execution of operations in accordance with one or more applications 1512; Rothschild - Paragraph 0015 teaches virtual set-top box/STB is established by a service provider system {running on a server} and used to initiate the virtual set-
In an analogous art, Kutner teaches insert content, stored in a first buffer, between one or more frames that are stored in a second buffer (Col 6: lines 39-57 teaches outputs of buffer memories 640 and 641 are multiplexed together by output select circuit 652. This circuit selects between content represented by information stored in buffer memory 640 and content stored in buffer memory 641. Control memory 651 can use '00' to indicate that contents of buffer memory 640 should be output, while an output signal of '01' could be used to indicate that the contents of buffer memory 641 should be output. "Toggling" between the output of buffer memory 640 and 641 for each pixel, the multiple live video windows can be displayed so that they appear to be “layered” on top of each other as desired).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Hubner and Rothschild to include insert content, stored in a first buffer, between one or more frames that are stored in a second buffer, as taught by Kutner, for the advantage of enabling the system to quickly switch from one source of content to another, quickly when needed in order to provide further desired functionality and output.

In an analogous art, Dahlby teaches content is one or more user-interface elements (Paragraph 0063 teaches graphics may be MPEG encoded, groomed MPEG video, still images or video in another format. Paragraph 0081 teaches AVML file contains tags that describes the scene to be loaded, which includes video stream, background, button object, still graphic, etc. Paragraph 0060 teaches scene may be made up of video graphical elements such as static graphics, dynamic graphics, or video content).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Hubner, Rothschild, and Kutner to include content is one or more user-interface elements, as taught by Dahlby, for the advantage of providing additional interactive functionality to user platform, even platforms with limited processing capability, enabling additional functions/interfaces which would otherwise not be possible, further enhancing user’s entertainment experience.

Consider claim 8, Hubner and Rothschild teach wherein: 
the first content (Hubner - local buffer 816-Fig.8; Paragraph 0065 teaches DVR device 804 receiving content using tuner 814-1 {first content} in local buffer 816 from media content provider system 104 {server}); and the second content (Hubner - Paragraph 0066 teaches storing content from tuner 814-2 {second content} to recovery buffer 820).

the second content comprises multi-frame video.
In an analogous art, Kutner teaches second content comprises multi-frame video (Col 4: lines 2-7 teaches a buffer memory 641-Fig.6 dedicated to receiving and storing input of a plurality of video signals which it is desired to have displayed in a plurality of smaller windows displayed on the same display device 670).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Hubner and Rothschild to include second content comprises multi-frame video, as further taught by Kutner, for the advantage of enabling the system to store input of a plurality of signals in order to display of a plurality of smaller windows displayed on the same display device (Kutner – Col 4: lines 2-7).
Hubner, Rothschild, and Kutner do not explicitly teach first content comprises a still-frame user-interface element.
In an analogous art, Dahlby teaches first content comprises a still-frame user interface element (Paragraph 0063 teaches graphics may be MPEG encoded, groomed MPEG video, still images or video in another format. Paragraph 0081 teaches AVML file contains tags that describes the scene to be loaded, which includes video stream, background, button object, still graphic, etc. Paragraph 0060 teaches scene may be made up of video graphical elements such as static graphics, dynamic graphics, or video content).


Consider claim 9, Hubner, Rothschild, Kutner, and Dahlby teach further comprising, at the client device: receiving a user input corresponding to the still-frame user-interface element; and in response to receiving the user input, sending a second command to the server requesting the still-frame user-interface element; wherein: the still-frame user-interface element is received from the server in response to the second command; and the selecting the first buffer as the content source comprises selecting the first buffer as a content source when the still-frame user-interface element is available in the first buffer (Dahlby - Paragraph 0062 teaches client device sends input requests from the user through a communication network to the application running on the assigned processor at the processing office or other remote location. In response, the assigned processor updates the graphical layout based upon the request and the state of the MPEG objects. New elements may be added to the scene or replaced within the scene or a complete new scene may be created. The assigned processor collects the elements and objects for the scene to produce the revised graphical presentation and is transmitted to the receiver to be System would direct selection of desired content available in the corresponding buffer, in order to retrieve the content for display/playback).

Consider claim 10, Hubner, Rothschild, Kutner, and Dahlby teach wherein the still-frame user-interface element comprises a menu-item graphic (Dahlby - .

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al. (US 2015/0037011), in view of Rothschild et al. (US 2013/0276015), in in view of Wang et al. (US 2013/0223538), and further in view of Ben-Rubi (US 2011/0238507).
Consider claim 3, Hubner and Rothschild teach the first content includes content, and the content is directed to the first buffer in the client device (Hubner - local buffer 816-Fig.8; Paragraph 0065 teaches DVR device 804 receiving content using tuner 814-1 {first content} in local buffer 816 from media content provider system 104 {server}. Paragraph 0060 teaches data received by 814-1 may be dynamically stored as program data in a local buffer 816), determination by the virtual set-top application (Rothschild - Paragraph 0015 teaches virtual set-top box/STB is established by a service provider system and used to initiate the virtual set-top box associated with the customer. Paragraph 0050 teaches control messaging module 266 of virtual STB server 215 that facilitates the communication of control messages and/or input requests to consumer device 
Hubner and Rothschild do not explicitly teach wherein the first content includes one or more user-interface elements, and the one or more user-interface elements are directed to the first buffer in the client device in accordance with a determination that the one or more user-interface elements satisfy a first size threshold.
In an analogous art, Wang teaches wherein first content includes one or more user-interface elements, and the one or more user-interface elements are directed to a first buffer in a client device in accordance with a determination that the one or more user-interface elements satisfy a first criterion (Paragraph 0026, 0049 teaches when media data is for a user interface application or a gaming application, in which low latency is highest priority at the sink device, a buffer size is decreased to reduce latency for the UI or gaming application. When content is for user interface application, a smaller size buffer is used, to provide reduced latency).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Hubner and Rothschild to include wherein first content includes one or more user-interface elements, and the one or more user-interface elements are directed to a first buffer in a client device in accordance 
Hubner, Rothschild, and Wang do not explicitly teach first criterion is a first size threshold.
In an analogous art, Ben-Rubi teaches first criterion is a first size threshold (Paragraph 0057, 0074 teaches determining size of particular content item(s) and identifying other content items having a size that does not exceed the size limit. With different sizes, different size criterions are determined for each size threshold required).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Hubner, Rothschild, and Wang to include first criterion is a first size threshold, as taught by Wang, for the advantage of enabling the system to accurately identify/determine content items, in order to better manage and process different content items.

Consider claim 4, Hubner and Rothschild teach the second content includes a video segment, and the video segment is directed to the second buffer in the client device (recovery buffer 820-Fig.8; Fig.9, Paragraph 0066 teaches DVR device 804 receiving content using 814-2 {second content} directed to recovery buffer 820 separate from local buffer 816. Paragraph 0019 teaches where media content/program may be content such as IPTV media content, 
Hubner and Rothschild do not explicitly teach wherein the second content includes a video segment, and the video segment is directed to the second buffer in the client device in accordance with a determination that the video segment satisfies a second size threshold.
In an analogous art, Wang teaches wherein a second content includes a video segment, and the video segment is directed to a second buffer in the client device in accordance with a determination that the video segment satisfies a second criterion (Paragraph 0026, 0049 teaches when media data is data is for video playback application, in which quality or smoothness of playback is the highest priority at the sink device, the buffer size is increased to increase smoothness of the media data in the video playback application. When content is for video playback application, a larger size buffer is used, to increase smoothness of the media data).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Hubner and Rothschild to include wherein a second content includes a video segment, and the video segment is directed to a second buffer in the client device in accordance with a determination that the video segment satisfies a second criterion, as taught by Wang, for the advantage of providing increased smoothness of playback of the media data (Wang – Paragraph 0026, 0049), allowing users to better experience desired content/data.
Hubner, Rothschild, and Wang do not explicitly teach second criterion is a second size threshold.
In an analogous art, Ben-Rubi teaches second criterion is a second size threshold (Paragraph 0057, 0074 teaches determining size of particular content item(s) and identifying other content items having a size that does not exceed the size limit. With different sizes, different size criterions are determined for each size threshold required).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Hubner, Rothschild, and Wang to include second criterion is a second size threshold, as taught by Wang, for the advantage of enabling the system to accurately identify/determine content items, in order to better manage and process different content items.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al. (US 2015/0037011), in view of Rothschild et al. (US 2013/0276015), and further in view of Boatright et al. (US 2015/0023372).
Consider claim 5, Hubner and Rothschild teach wherein the first buffer and the second buffer comprise distinct first-in, first-out (FIFO) queues.
In an analogous art, Boatright teaches wherein first buffer and second buffer comprise distinct first-in, first-out (FIFO) queues (Paragraph 0066).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Hubner and Rothschild to include wherein first buffer and second buffer comprise distinct first-in, first-out (FIFO) queues, as taught by Boatright, for the advantage of enabling the system to effectively and easily playback and provide content in the order it was received, simplifying the playback and management of received content.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al. (US 2015/0037011), in view of Rothschild et al. (US 2013/0276015), and further in view of Woo et al. (US 6,850,490).
Consider claim 6, Hubner and Rothschild do not explicitly teach wherein a depth of the second buffer is at least ten times greater than a depth of the first buffer.
In an analogous art, Woo teaches wherein a depth of the second buffer is at least ten times greater than a depth of the first buffer (Col 9: lines 5-16 teaches 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Hubner and Rothschild to include wherein a depth of the second buffer is at least ten times greater than a depth of the first buffer, as taught by Woo, for the advantage of providing greater packet handling capabilities without requiring access times as fast as those of the first buffer, enabling the use of less expensive memory (Woo – Col 4: lines 49-65), enabling the system to provide varying storage capacity, with a larger factor, to enable storage of lengthier and/or larger file content, when required by the system, providing greater flexibility and management of content.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al. (US 2015/0037011), in view of Rothschild et al. (US 2013/0276015), and further in view of Kutner (US 5,642,498).
Consider claim 7, Hubner and Rothschild do not explicitly teach wherein the selecting comprises multiplexing outputs of the first and second buffers using a buffer selector.
In an analogous art, Kutner teaches wherein the selecting comprises multiplexing outputs of the first and second buffers using a buffer selector (Col 6: lines 39-57 teaches outputs of buffer memories 640 and 641 are multiplexed together by output select circuit 652. This circuit selects between content represented by information stored in buffer memory 640 and content stored in 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Hubner and Rothschild to include wherein the selecting comprises multiplexing outputs of the first and second buffers using a buffer selector, as taught by Woo, for the advantage of providing the system with greater control over selection of the source of content, allowing for content to be efficiently disseminated, and transferred for display/playback.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al. (US 2015/0037011), in view of Rothschild et al. (US 2013/0276015), and further in view of Yellin et al. (US 2013/0042271).
Consider claim 11, Hubner and Rothschild teach wherein: 
the first content comprises a video segment corresponding to a video program (Hubner - Paragraph 0065 teaches DVR device 804 receiving content using tuner 814-1 in local buffer 816 from media content provider system 104. Paragraph 0060 teaches data received by 814-1 may be dynamically stored as program data in a local buffer 816), but do not explicitly teach the second content comprises a preview of a video program.
In an analogous art, Yellin teaches second content comprises a preview of a video program (Paragraph 0015, 0005, 0031, 0037).


Consider claim 12, Hubner and Rothschild teach wherein: the first content comprises a video segment (Hubner - Paragraph 0065 teaches DVR device 804 receiving content using tuner 814-1 in local buffer 816 from media content provider system 104. Paragraph 0060 teaches data received by 814-1 may be dynamically stored as program data in a local buffer 816), but do not explicitly teach the second content comprises an initial portion of the video segment.
In an analogous art, Yellin teaches second content comprises an initial portion of a video segment (Paragraph 0015, 0005, 0031, 0037).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Hubner and Rothschild to include second content comprises an initial portion of a video segment, as taught by Yellin, for the advantage of quickly providing the user with content to view, while awaiting loading of further content to present to the user, providing the user with some type of content feedback instead of a blank/loading screen.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al. (US 2015/0037011), in view of Rothschild et al. (US 2013/0276015), in view of Yellin et al. (US 2013/0042271), and further in view of Kutner (US 5,642,498).
Consider claim 13, Hubner, Rothschild, and Yellin teach wherein: 
receiving and buffering the first content comprise receiving and buffering frames that are individually transmitted from the server (Hubner - Paragraph 0065 teaches DVR device 804 receiving content using tuner 814-1 in local buffer 816 from media content provider system 104. Paragraph 0060 teaches data received by 814-1 may be dynamically stored as program data in a local buffer 816. Paragraph 0024 teaches DVR system may tune to a channel used by media content provider to broadcast, narrowcast, or multicast a media content program. Or tune to a channel by tuning to a digital stream of IP data packets carrying the media program); and receiving and buffering the second content from the server (Hubner - recovery buffer 820-Fig.8; Fig.9, Paragraph 0066 teaches DVR device 804 receiving content using 814-2 {second content} directed to recovery buffer 820 separate from local buffer 816), but do not explicitly teach receiving and buffering the second content comprise receiving and buffering a single transmission of multiple frames.
In an analogous art, Kutner teaches receiving and buffering the second content comprise receiving and buffering a single transmission of multiple frames (Col 4: lines 2-7 teaches a buffer memory 641-Fig.6 dedicated to receiving and storing input of a plurality of video signals which it is desired to have displayed in a plurality of smaller windows displayed on the same display device 670).
.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al. (US 2015/0037011), in view of Rothschild et al. (US 2013/0276015), in view of Yellin et al. (US 2013/0042271), and further in view of Ferguson (US 2011/0161517).
Consider claim 14, Hubner, Rothschild, and Yellin teach wherein switching from selection of the first buffer as the content source to selection of the second buffer as the content source; wherein switching from selection of the first buffer as the content source to selection of the second buffer as the content source (Hubner - Paragraph 0049-0050 teaches switching selection from local buffer to recovery buffer as the content source).
Hubner, Rothschild, and Yellin do not explicitly teach switching on an I-frame of the video segment;
wherein switching from one content source to another is suppressed on frames that are not I-frames.

Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Hubner, Rothschild, and Yellin to include second content comprises an initial portion of a video segment, as taught by Ferguson, for the advantage of providing the user with smooth playback of content, avoiding any unpleasant interruptions or display jitter in switching of content.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al. (US 2015/0037011), in view of Rothschild et al. (US 2013/0276015), in view of Yellin et al. (US 2013/0042271), and further in view of LaBosco et al. (US 2015/0135209).
Consider claim 15, Hubner, Rothschild, and Yellin do not explicitly teach further comprising synchronizing the first content and the second content using program time stamps.
In an analogous art, LaBosco teaches synchronizing first content and second content using program time stamps (Paragraph 0306 teaches synchronizing two streams according to matching time stamps).
.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al. (US 2015/0037011), in view of Rothschild et al. (US 2013/0276015), in view of Yellin et al. (US 2013/0042271), and further in view of Karlberg (US 2008/0109556).
Consider claim 16, Hubner, Rothschild, and Yellin do not explicitly teach wherein the selecting comprises:
selecting the first buffer as a content source before output emerges from the second buffer; 
detecting when output begins to emerge from the second buffer; and 
in response to detecting that output has begun to emerge from the second buffer, switching from selecting the first buffer as the content source to selecting the second buffer as the content source.
In an analogous art, Karlberg teaches wherein the selecting comprises: selecting a first buffer as a content source before output emerges from a second buffer; detecting when output begins to emerge from the second buffer; and in response to detecting that output has begun to emerge from the second buffer, Second buffer in Karlberg is interpreted as claimed first buffer, and first buffer in Karlberg is interpreted as claimed second buffer).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Hubner, Rothschild, and Yellin to include selecting a first buffer as a content source before output emerges from a second buffer; detecting whether the second buffer satisfies a fullness criterion; in accordance with a determination that the second buffer satisfies the fullness criterion, switching from selecting the first buffer as the content source to selecting the .

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al. (US 2015/0037011), in view of Rothschild et al. (US 2013/0276015), in view of Kutner (US 5,642,498), and further in view of Oren et al. (US 2008/0232243).
Consider claim 17, Hubner and Rothschild teach wherein: 
buffering the second content in the second buffer (Hubner - recovery buffer 820-Fig.8; Fig.9, Paragraph 0066 teaches DVR device 804 receiving content using 814-2 {second content} directed to recovery buffer 820 separate from local buffer 816);
buffering the first content comprises buffering the first content in the first buffer (local buffer 816-Fig.8; Paragraph 0065 teaches DVR device 804 receiving content using tuner 814-1 {first content} in local buffer 816 from media content provider system 104 {server}. Paragraph 0060 teaches data received by 814-1 may be dynamically stored as program data in a local buffer 816).
Hubner and Rothschild do not explicitly teach wherein: receiving the second content comprises receiving a damaged packet; 
buffering the second content comprises buffering the damaged packet ;
receiving the first content comprises receiving an undamaged replacement packet for the damaged packet; 

the method further comprises swapping out the damaged packet with the undamaged replacement packet when the damaged packet emerges from the second buffer.
In an analogous art, Kutner teaches the method further comprises swapping out the second content with the first content when the second content emerges from the second buffer (Col 6: lines 39-57 teaches outputs of buffer memories 640 and 641 are multiplexed together by output select circuit 652. This circuit selects between content represented by information stored in buffer memory 640 and content stored in buffer memory 641. Control memory 651 can use '00' to indicate that contents of buffer memory 640 should be output, while an output signal of '01' could be used to indicate that the contents of buffer memory 641 should be output. "Toggling" between the output of buffer memory 640 and 641 for each pixel, the multiple live video windows can be displayed so that they appear to be “layered” on top of each other as desired).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Hubner and Rothschild to include the method further comprises swapping out the second content with the first content when the second content emerges from the second buffer, as taught by Kutner, for the advantage of enabling the system to quickly switch from one source of content to another, quickly when needed in order to provide further desired functionality and output.

buffering the second content comprises buffering the damaged packet ;
receiving the first content comprises receiving an undamaged replacement packet for the damaged packet; 
buffering the first content comprises buffering the undamaged replacement packet; and 
the method further comprises swapping out the damaged packet with the undamaged replacement packet when the damaged packet emerges.
In an analogous art, Oren teaches wherein: receiving the second content comprises receiving a damaged packet; buffering the second content comprises buffering the damaged packet; receiving the first content comprises receiving an undamaged replacement packet for the damaged packet; buffering the first content comprises buffering the undamaged replacement packet; and the method further comprises swapping out the damaged packet with the undamaged replacement packet when the damaged packet emerges (Paragraph 0026 teaches one or more streams that may comprise redundant data. Multiple transport packets may comprise, for example, the same multimedia content. If a packet comprising a first stream is lost/corrupted it may be replaced with a corresponding redundant packet comprising a second stream. Wherein one or more streams may comprise redundant data, enable determination of which stream's data to utilize for rendering/presentation. Paragraph 0032 teaches buffering of data. Paragraph 0054 teaches received streams may comprise 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Hubner, Rothschild, and Kutner to include wherein: receiving the second content comprises receiving a damaged packet; buffering the second content comprises buffering the damaged packet; receiving the first content comprises receiving an undamaged replacement packet for the damaged packet; buffering the first content comprises buffering the undamaged replacement packet; and the method further comprises swapping out the damaged packet with the undamaged replacement packet when the damaged packet emerges, as taught by Oren, for the advantage of providing a system for implementing redundancy for streaming data (Oren - Paragraph 0003, 0007), enabling the user to receive and view content uninterrupted, providing a smooth viewing experience.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425